DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
There is no information disclosure statement that is submitted by the applicant.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A signal processor, comprising: a signal receiving circuit, configured to receive an input signal; a pre-processing circuit, coupled to the signal receiving circuit, configured to generate a square wave signal according to the input signal; a period acquisition circuit, coupled to the pre-processing circuit, configured to capture a plurality of signal periods of the square wave signal, wherein the plurality of signal periods comprise a plurality of signal period groups, and each of the plurality of signal period groups comprises at least two signal periods of the plurality of signal periods, wherein the at least two signal periods are adjacent to each other; and a decoding circuit, coupled to the period acquisition circuit, configured to perform decoding according to a time length and a number of times of voltage value change of the plurality of signal period groups to obtain a decoding result. Closest prior art, Li US 2017/0140767, discloses A signal processor, comprising: a signal receiving circuit, configured to receive an input signal; a pre-processing circuit, coupled to the signal receiving circuit, configured to generate a square wave signal according to the input signal; and a decoding circuit is configured to perform decoding. However, prior art of record fails to disclose either alone or in combination the details of a period acquisition circuit, coupled to the pre-processing circuit, configured to capture a plurality of signal periods of the square wave signal, wherein the plurality of signal periods comprise a plurality of signal period groups, and each of the plurality of signal period groups comprises at least two signal periods of the plurality of signal periods, wherein the at least two signal periods are adjacent to each other; and a decoding circuit, coupled to the period acquisition circuit, configured to perform decoding according to a time length and a number of times of voltage value change of the plurality of signal period groups to obtain a decoding result, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-10:
Claims 2-10 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest capturing a plurality of signal periods of the square wave signal by a period acquisition circuit, wherein the plurality of signal periods comprise a plurality of signal period groups, and each of the plurality of signal period groups comprises at least two signal periods of the plurality of signal periods, wherein the at least two signal periods are adjacent to each other; and performing decoding according to a time length and a number of times of voltage value change of the plurality of signal period groups to obtain a decoding result by a decoding circuit as recited in claim 11 for the same reason stated in claim 1 above.
Regarding claims 12-20:
Claims 12-20 are allowed as being dependent on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li US 2017/0140767; Kohler et al. US 2014/0098569; Fensch et al. US 5,461,583; and Xia et al. US 2018/0041366.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633